DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without any traversal of Group I, Claims 1-6, filed on 1/04/22, is acknowledged.
The Restriction mailed on 12/08/21 has been carefully reviewed and is held to be proper. Accordingly, Claim 7 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Group. 
	The Restriction filed on 12/08/21 is hereby made Final.
	Applicant is required to cancel the nonelected claim (7) or take other appropriate action. An Office Action on the merits of Claims 1-6 now follows.

Title
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Information management device”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that 
form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, 
on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fuji (US 10,692,738).
Regarding claim 1, Fuji teach an information management device (Fig. 1 or 2, 90; Col. 1, lines 48-50) for managing information in a mounting system (1) that mounts a component (Fig. 3, D) after determining usability of the component (Col. 2, lines 40-45), when the component is picked up from a wafer (W) divided into multiple components and is mounted on a base material or substrate (S), the information management device comprising: 
an information storage section (HDD 93; Col. 6, lines 11-20) configured to store various types of information; 
an information acquisition section configured to acquire information on a pickup position of the component on the wafer (Col. 6, lines 18-21) and information on a determination result of usability of the component (Col. 8, lines 25-42); and 
an information processing section configured to store information obtained by associating the pickup position of the component with the determination result of the usability in the information storage section (HDD 93; Col. 8, lines 47-64). 
Regarding claim 2, Fuji teach that the information processing section generates statistical information (Fig. 14; Col. 11, lines 1-14) on an unusable rate in which the determination result of the usability is unusable for each pickup position of the component, and stores the statistical information in the information storage section (HDD 93). 
Regarding claims 3 and 4, Fuji further teach an information output section (Fig. 15; Col. 3, lines 7-15) configured to select a pickup position with a high unusable rate as a specified pickup position, based on the statistical information on the unusable rate, and thereafter output skip information for instructing to skip pickup of the component at the specified pickup position (Col. 11, lines 35-48) to a mounter included in the mounting system, wherein the information output section outputs the skip information instructing to skip the pickup of the component at a neighborhood pickup position to the mounter as countermeasure information for the component at the neighborhood pickup position within a predetermined neighborhood range (Fig. 15b; Col. 11, lines 48-52) of the specified pickup position. 
 
Allowable Subject Matter
Claims 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to THIEM D PHAN whose telephone number is (571)272-4568. The examiner can normally be reached on Mo-Fr: 8AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/THIEM D PHAN/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        
February 10, 2022